Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/17/2022.  Claims 1, 3-5, 7, 11-20 are amended; claim 6 is cancelled, claims 8-10 are withdrawn from consideration as being drawn to non-elected invention, and claim 21 is added.  Accordingly, claims 1-5 and 7-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites “e1) - from 10% by weight of 60% by weight of least one compound of formula I, e2) - from 40% by weight to 90% by weight of at least one compound of formula II, … e3) - up to 50% by weight of at least one composition (C11) represented by formula (III)” (lines 43-57) and also the narrow or broad limitation “e1) - from 5% by weight of 15% by weight of least one compound of formula I, e2) - from 60% by weight to 80% by weight of at least one compound of formula II, … e3) – from 5% by weight to 50% by weight of at least one composition (C11) represented by formula (III)”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 2, 7, and 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “(ɣ)/(ε) molar ratio greater than or equal to 30/70 and less than or equal to 90/10” (lines 7-8) and “(ɣ)/(ε) molar ratio greater than or equal to 40/60 and less than or equal to 90/10” (lines 10-11).  These recitations (i.e. molar ratio of 90/10) fail to further limit the molar proportions of ɣ (i.e. 2-methyl-2-[(1-oxo-2-propenylamino]-1-propanesulfonic acid partially or totally salified in the form of a sodium salt” and ε (i.e. acrylamide) in independent claim 1 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 16 (line 4), 17 (line 4), 18 (line 4) recite “from 5% by weight to 15% by weight of at least one compound of formula (I)” and fails to further limit the amount of e1 in claims on which these claims are dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 recites “said emulsifying system of oil-in-water type (S2) is said composition Ce” (lines 2-3) and fails to further limit the emulsifying system of oil-in-water in independent claim 1 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 recites “said emulsifying system of oil-in-water type (S2) is said composition Ce” (lines 2-3) and fails to further limit the emulsifying system of oil-in-water in claim 2 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 recites “said emulsifying system of oil-in-water type (S2) is said composition Ce” (lines 2-3) and fails to further limit the emulsifying system of oil-in-water in claim 3 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1-5, 7, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US 2011/0076245 A1) in view of Amalric et al (US 2014/0248321 A1).

Regarding claims 1-2, 5, and 14-15, Braun et al disclose a novel inverse latex (abstract) which reads on inverse latex in present claim 1.  The composition comprises 10 to 80% by mass of crosslinked polymer (i.e. overlaps with the amount of crosslinked anionic polyelectrolyte in present claim 1), from 5 to 10% by mass of an emulsifying system (S1) of water-in-oil type (i.e. reads on water-in-oil emulsifying system and its amount in present claim 1), from 1 to 50% by mass of water (i.e. reads on water and its amount in present claim 1), from 5 to 50% by mass of oil (i.e. reads on oil and its amount in present claim 1), and up to 5% by mass of emulsifying system (S2) of oil-in-water type (i.e. reads on the emulsifying system of oil-in-water and its amount in present claim 1) comprising at least one compound of formula: 
    PNG
    media_image1.png
    22
    282
    media_image1.png
    Greyscale
 wherein R3 represents linear or branched aliphatic radical containing from 5 to 17 carbon atoms and p is an integer greater than or equal to 3 and less than or equal to 20 (paragraphs 0007-0012) which reads on the component e2 in present claim 1. When the polymer is crosslinked, crosslinking agent is present in amounts of ≤ to 0.25 mol% relative to total amount of monomers and examples include methylenebis(acrylamide) (paragraph 0019) which reads on the elected species of crosslinking monomer and its amount in present claim 1.   The polymer (P) is chosen from a crosslinked copolymer of  
2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid partially or totally salified in the form of a sodium salt (i.e. reads on elected species AMPS in partially or totally salified form in present claim 1) and acrylamide (i.e. reads on monomer a2 in present claim 1) in a molar ratio of greater than 30/70 and lesser than 90/10 and more particularly between 40/60 and 90/10 (paragraph 0054) which reads on the amount of monomer a1 and a2 in present claim 1, molar ratio (ɣ)/(ε) in present claim 2.  It is noted that monomer a3 is optional, and composition C11 is present in amounts of up to 30% by weight and therefore not required, since “up to 30%” includes 0% (i.e. reads on e3 not being required in present claims 1, 5 and 14-15).
Braun et al are silent with respect to oil-in-water emulsifying system comprising compound of formula I, amounts of compound of formula I and II.
However, Braun et al in the general disclosure teach that composition can be used to prepare topical compositions that may be of oil-in-water type (paragraphs 0065-0066).  Additionally, Amalric et al teach emulsifying compositions (abstract) comprising polyelectrolyte polymer (paragraph 0069) such as a copolymer of AMPS (paragraph 0088).  A cosmetically acceptable aqueous phase, used in preparing oil-in-water emulsions, conventionally contains water, one or more cosmetically acceptable organic solvents, or a mixture of water and one or more organic solvents.  Examples of cosmetically acceptable solvents include glycerol, diglycerol and glycerol oligomers (paragraph 0094).  It is the Office’s position that glycerol oligomers are open to the inclusion of any number of glycerol units including 6 and reads on the elected species of compound of formula I in present claim 1 wherein n = 6.  See Table 6, wherein the emulsion comprises glycerol in amounts of 3% by weight and in amounts of about 12% by weight excluding the water (i.e. reads on the amount of compound of formula I in present claim 1 and consequently the amount of compound II falling within the presently claimed range of 40 to 90%.  Therefore, in light of the teachings in Amalric et al and given that Braun et al teach that its composition can be formulated into topical composition, it would have been obvious to one skilled in art prior to the filing of present application, to include a conventional aqueous system comprising organic solvent such as glycerol oligomer in presently claimed amounts in combination with compound of formula 
    PNG
    media_image1.png
    22
    282
    media_image1.png
    Greyscale
in presently claimed amounts, absent evidence to the contrary.
Regarding claims 3 and 11, in addition to 7a to 7c above, Braun et al teach that emulsifying system (S2) of oil-in-water type comprises at least one compound of formula: 
    PNG
    media_image1.png
    22
    282
    media_image1.png
    Greyscale
wherein R3 represents linear or branched aliphatic radical containing from 5 to 17 carbon atoms and p is an integer greater than or equal to 3 and less than or equal to 20 (paragraphs 0007-0012) which includes decanoyl (i.e. R3 = C10 carbon) and reads on compound of formula II in present claim 3.  
Regarding claim 4, 12, and 13, see 7a to 7d above.  Additionally, while the composition Ce is limited to components e1 and e-2, inverse latex of claim 1 on which this claim is dependent uses the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.
Regarding claims 7, and 19-20, see 7a to 7c above.

Allowable Subject Matter

Claims 16-18 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

The objections, and rejections under 35 U.S.C. 112(b) as set forth in paragraphs 6 and 8, of office action mailed 7/15/2022, are withdrawn in view of the amendments and applicant arguments that are persuasive.

Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) it is clear from the language of claims 2, 7 and 16-20 as amended that these claims do indeed further limit the claims from which they depend.  For e.g., claim 2 recites certain ratios, whereas claim 1 is silent as to the ratios.  Similarly given that claim 6 was indicated as allowable, whereas claim 1 was rejected over the prior art, claim 6 must necessarily have further limited claim 1; and (B) Office action recognizes that Braun is silent as to O/W emulsifying system and in particular system comprising compounds of formula I and II.  Office relies on disclosure of Table 6 of Amalric to remedy the deficiencies of Braun.  However, table 6 of Amalric discloses O/W emulsions in contrast to the claimed inverse latex which are thus W/O emulsions.  Thus, a skilled artisan would have no reason to modify the O/W surfactant system of Braun in view of Amalric.
With respect to (A), claim 2 recites a (ɣ)/(ε) molar ratio of 90/10 (i.e. a1/a2 of claim 1) whereas the molar amount of a1 is ≥ 25 mol% and ≤ 80 mol%.  Hence, molar amount of 90 for component a1 does not further limit molar amount of 80 mol% recited in claim 1.  Similarly, amount of 5% to 15% by weight of at least one compound of formula (I) fails to further limit the amount of 10% by weight to 60% by weight of at least one compound of formula I in present claim 1.  Specifically, 5 wt% falls outside the 10% by weight in independent claim 1.  Also, note that claim 6 was indicated as allowable “if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims” (see paragraph 16 of office action mailed 7/15/2022).
With respect to (B), Braun et al discloses inverse latex comprising up to 5% by mass of emulsifying system (S2) of oil-in-water type (paragraph 0011) and states that its compositions can be used in preparing topical compositions.  Graham v. Deere analysis was done and Amalric teaches that cosmetically acceptable medium includes oil-in-water emulsions that include aqueous phase and one or more organic solvents such as glycerol.  Hence, it is the Office’s position that Braun et al and Amalric are combinable absent evidence to the contrary.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764